1
                                                                  THE HONORABLE DAVID W. CHRISTEL
2

3

4
                                    UNITED STATES DISTRICT COURT
5                                  WESTERN DISTRICT OF WASHINGTON
                                             AT TACOMA
6

7    UNITED STATES OF AMERICA et al,                 No. C70-9213
                                                     Subproceeding 89-3-14
8                             Plaintiffs,
9                                                    ORDER APPROVING CONSENT DECREE AND
     v.
                                                     SETTLEMENT AGREEMENT – SQUAXIN ISLAND
10                                                   TRIBE, NOE RIVERA HERNANDEZ, RIVERA’S
     STATE OF WASHINGTON et al,
                                                     SHELLFISH, LLC
11
                              Defendants.
12

13            IT IS HEREBY ORDERED:
14            The Court, having considered the Joint Motion for Order Approving Consent Decree and
15
     Settlement Agreement, which addresses disputes arising between the Squaxin Island Tribe, Noe Rivera
16
     Hernandez, and Rivera’s Shellfish, LLC, finds that the Consent Decree and Settlement Agreement
17
     (“Consent Decree”) is fair and reasonable, both procedurally and substantively, consistent with
18
     applicable law, in good faith, and in the public interest.
19
              The Consent Decree is hereby entered and approved. This action is hereby dismissed pursuant to
20
     the terms set forth in the Consent Decree. This Consent Decree shall not be cited as precedent in any
21

22

23        ORDER APPROVING CONSENT DECREE AND                           SQUAXIN ISLAND LEGAL DEPARTMENT
          SETTLEMENT AGREEMENT – SQUAXIN ISLAND                                  3711 SE OLD OLYMPIC HWY
          TRIBE, SQUAXIN ISLAND TRIBE, NOE RIVERA                             SHELTON, WASHINGTON 98584
24
                                                                                               360.432.1771
          HERNANDEZ, RIVERA’S SHELLFISH, LLC - 1
25        (No.C70-9213, Subproceeding 89-3-16)
     other proceeding.
1
            DATED this 7th day of October, 2019.
2

3

4                                                  A
                                                   David W. Christel
5                                                  United States Magistrate Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23     ORDER APPROVING CONSENT DECREE AND                     SQUAXIN ISLAND LEGAL DEPARTMENT
       SETTLEMENT AGREEMENT – SQUAXIN ISLAND                            3711 SE OLD OLYMPIC HWY
       TRIBE, SQUAXIN ISLAND TRIBE, NOE RIVERA                       SHELTON, WASHINGTON 98584
24
                                                                                      360.432.1771
       HERNANDEZ, RIVERA’S SHELLFISH, LLC - 2
25     (No.C70-9213, Subproceeding 89-3-16)
